Case 0:20-cv-60638-WPD Document 52 Entered on FLSD Docket 05/13/2021 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                           Case No. 0:20-cv-60638-WPD/Snow

  MADHUKAR BONKURI, individually and on
  behalf of all others similarly situated,

        Plaintiffs,

        v.

  GRAND CARIBBEAN CRUISES, INC.,

        Defendant.
  ______________________________________/

               DEFENDANT GRAND CARIBBEAN CRUISES, INC.’S
         OPPOSITION TO PLAINTIFF’S MOTION FOR PROTECTIVE ORDER
Case 0:20-cv-60638-WPD Document 52 Entered on FLSD Docket 05/13/2021 Page 2 of 7




           Plaintiff Madhukar Bonkuri’s Motion for Protective Order seeks an extraordinary order
  from this Court: to deny Defendant Grand Caribbean Cruises, Inc. (“GCC”) the ability to defend
  itself and conduct an investigation of the purported class action claims by barring its lawyers
  from interviewing potential class members. GCC has reason to believe that, like Plaintiff, all of
  the potential class members consented to receive the telephone calls at issue through a particular
  website. Plaintiff objects to any such communications unless his lawyers are party to defense
  counsel’s investigation, a transgression of bedrock principles protecting an attorney’s right to
  investigate and create work product free from his adversary’s interloping. Plaintiff ignores the
  law and offers no evidence to satisfy his burden to obtain the extraordinary relief he seeks, nor
  does he attempt to disguise that his Motion is based solely on speculation and conjecture, which
  is plainly insufficient to deny a class action defendant its due process right to investigate and
  prepare its defenses.
                                           FACTUAL BACKGROUND
           Plaintiff asserts a claim under the Telephone Consumer Protection Act based upon the
  allegation that he received telephone calls that used a prerecorded voice, something to which he
  never purportedly consented. Discovery has revealed that Plaintiff consented to receive the
  telephone calls relating to, among others, GCC on a website called shareyourfreebies.com on
  September 24, 2019. See Ex. A. Plaintiff, however, denies that he is the person who entered his
  name, date of birth, e-mail address, etc., and gave consent on the website from an IP address
  located in the Houston, Texas area – where he works and resides – as shown by a report
  generated by a lead verification company, Jornaya.1 GCC obtained (and produced to Plaintiff) a
  document identifying, with contact information and their respective unique Jornaya “lead IDs,”
  over seven thousand people who similarly consented on the shareyourfreebies.com website and
  thus may have received the same type of telephone call that Plaintiff is suing over in this case.
           Although it was not required to do so, in an effort to avoid a dispute or to have it raised
  promptly with the Court, before ever reaching out to a single person, counsel for GCC advised
  counsel for Plaintiff that it intends to contact these persons by telephone as part of its
  investigation of the claims and defenses, in particular the defense of consent. To be very clear,
  and as counsel for Plaintiff knows, neither GCC nor its counsel have contacted any potential


  1
    The report from Jornaya contains a link to a “visual playback” that re-enacts, from the tracked data, the user visit to
  the shareyourfreebies.com website associated with Plaintiff’s opt-in.
Case 0:20-cv-60638-WPD Document 52 Entered on FLSD Docket 05/13/2021 Page 3 of 7




  class member. Over the course of numerous meet and confer sessions, counsel for GCC made
  equally clear that the communications would be conducted by counsel, the potential class
  members would be informed of the existence of the lawsuit, and the calls would be solely for
  factual investigation, without any settlement offers or offers of anything else being made. This is
  detailed in an e-mail counsel for GCC sent and requested that Plaintiff attach to his certificate of
  conferral to accurately state GCC’s position. See Ex. B.2 Plaintiff did not do so and instead,
  without any evidence to point to, mischaracterizes GCC’s position repeatedly in his Motion.
                                                    ARGUMENT
           The showing required to obtain a protective order under Rule 26 is “more demanding”
  than the standard “good cause” requirement. Culhane v. MSC Cruises (USA), Inc., 290 F.R.D.
  565, 566 (S.D. Fla. 2013) (Snow, M.J.). “The party seeking protection has the burden of
  demonstrating good cause by making a particular and specific demonstration of fact, as opposed
  to stereotyped or conclusory assertions.” Id. Plaintiff falls far short of satisfying his burden.
           Tellingly, Plaintiff’s Motion does not address the Supreme Court’s controlling decision
  on restrictions of pre-certification class communications. “[A]n order limiting communications
  between parties and potential class members should be based on a clear record and specific
  findings that reflect a weighing of the need for a limitation and the potential interference with the
  rights of the parties,” and the result must be “a carefully drawn order that limits speech as little
  as possible, consistent with the rights of the parties under the circumstances.” Gulf Oil Co. v.
  Bernard, 452 U.S. 89, 101-102 (1981). As one frequently-cited decision summarizes,
           [s]ince Gulf Oil, courts have set forth the standard that must be met when a party
           seeks to restrict communication to putative class members. In so doing, courts
           have emphasized that the moving party must make an evidentiary showing of
           actual or threatened abuse by the party sought to be restrained. In this regard, a
           two-pronged test must be met before a court may restrict communication. First, a
           communication must have occurred or be threatened to occur. Next, the form of
           communication at issue must be abusive in that “it threatens the proper
           functioning of the litigation.” Communications that have been found to be
           violative of the principles of Rule 23 include misleading communications to class
           members regarding the litigation, communications that misrepresent the status or
           effect of the pending action, communications that coerce prospective class

  2
    As alluded to in the e-mail, Plaintiff’s sole explanation for his objection was to point to an order from a different
  case in a different court involving a different defendant and very, very different factual circumstances. When
  confronted, counsel for Plaintiff, who was not involved in the other case, acknowledged that he knows nothing about
  that other case and, after many years of litigating with defense counsel in this case (in several different matters) he
  has no reason to believe that defense counsel engaged or will engage in improper conduct in this or any other case.

                                                            2
Case 0:20-cv-60638-WPD Document 52 Entered on FLSD Docket 05/13/2021 Page 4 of 7




           members into excluding themselves from the litigation, and communications that
           undermine cooperation with or confidence in class counsel.

  Jones v. Jeld-Wen, Inc., 250 F.R.D. 554, 561 (S.D. Fla. 2008) (emphasis added).
           Plaintiff makes no mention of the Gulf Oil test, nor does he acknowledge that he – not
  GCC – bears the burden on this Motion, presumably because he has no evidence of a single
  communication occurring or that any communication will be abusive or threaten the proper
  functioning of the litigation. All Plaintiff offers is speculation borne out of what occurred in
  another case in a materially different context (after a class had been certified). See Mot. at 1-2
  (citing McCurley v. Royal Seas Cruises, Inc., No. 17-cv-00986-BAS-AGS, 2020 WL 4436361
  (S.D. Cal. July 31, 2020)).3 Here, the communications will be pre-certification, not in the form
  of a marketing survey, and will be conducted by counsel (not the defendant’s employees). The
  recipients will be informed of the existence of the lawsuit, that they are speaking with a lawyer
  for GCC, and that they do not have to speak with them.                             They will be asked about
  shareyourfreebies.com and about the type of telephone call alleged by Plaintiff. No offers of
  settlement or anything else will be made. Plaintiff has never contended that any of that would be
  misleading or inappropriate. He simply speculates, without any basis, that what occurred in
  McCurley may “potential[ly] repeat.” Mot. at 1. That is not an evidentiary showing. See Fed.
  R. Evid. 404. Indeed, Gulf Oil commands that “the mere possibility of abuses does not justify
  routine adoption of a communications ban . . . .” 452 U.S. at 104 (emphasis added).4
           There is nothing objectionable or unusual about investigative interviews of this nature
  with putative class members. “In the context of Rule 23 class actions, the Supreme Court has
  held that parties or their counsel should not be required to obtain prior judicial approval before
  communicating in a pre-certification class action, except as needed to prevent serious


  3
    The communications in McCurley took place between a customer service representative employed by the
  defendant in that case and class members. In McCurley, counsel had been of the view that although a class had been
  certified, communications were still permissible because class notice and the opt-out period had yet to be completed.
  Accord In re Wells Fargo Wage & Hour Emp. Practices Litig. (No. III), 18 F. Supp. 3d 844, 851 (S.D. Tex. 2014);
  ABA Formal Op. 07-445, Contact by Counsel with Putative Members of Class Prior to Class Certification (Apr. 11,
  2007). The court disagreed. And, as discussed throughout, the communications in this case will be materially
  different in kind than those in McCurley. Ultimately, summary judgment was granted in defendant’s favor in
  McCurley. See 2021 WL 312005 (S.D. Cal. Jan. 29, 2021).
  4
    To be clear, there is not even evidence of a “possibility” that defense counsel will engage in some sort of “abusive”
  conduct. That defense counsel raised this issue prior to contacting a single person – unlike the defendant in Leidel v.
  Coinbase, Inc., No. 16-81992-CIV, 2019 WL 2578268 (S.D. Fla. June 24, 2019), whose pre-certification
  communications with potential class members were allowed to continue – further demonstrates their intent to not
  engage in any conduct that could remotely be deemed improper or abusive.

                                                            3
Case 0:20-cv-60638-WPD Document 52 Entered on FLSD Docket 05/13/2021 Page 5 of 7




  misconduct.” Maddox v. Knowledge Learning Corp., 499 F. Supp. 2d 1338, 1342 (N.D. Ga.
  2007) (citing Gulf Oil, 452 U.S. at 94-95). The American Bar Association issued a formal ethics
  opinion providing that “[b]efore a class action has been certified, counsel for plaintiff and
  defense have interests in contacting putative members of the class. Model Rules of Professional
  Conduct 4.2 and 7.3 do not generally prohibit counsel for either plaintiff or defendant from
  communicating with persons who may in the future become members of the class.” ABA
  Formal Op. 07-445. A leading treatise observes that “courts generally permit the defendant and
  defendant’s counsel to communicate directly with these absent putative class members before a
  class action is certified. Defendants may generally gather information about the putative class
  action . . . .” William B. Rubenstein, 3 Newberg on Class Actions § 9:7 (5th ed. Dec. 2020).5
           And Judge Matthewman recently denied a very similar motion in Leidel. The defendant
  was allowed to continue the communications because “[b]oth parties are permitted to investigate
  the case—not through formal discovery, but through informal communications with putative
  class members,” and the plaintiff had “not met its burden for obtaining a prospective order”
  where all he advanced was “mere speculation and no hard evidence” satisfying the second prong
  of the Gulf Oil test. Id. at *3-4. Other than the fact that GCC, in good faith, held off from
  engaging in communications to avoid or resolve any dispute, the exact same is true here.6
           Plaintiff instead speculates this could be McCurley redux. To suggest GCC and its
  lawyers feel completely unbounded by any restrictions, Plaintiff contends GCC believes it
  lawyers are “permitted to contact putative class members without any limitations whatsoever” or
  that “there is no legal authority to support imposing limitations on its proposed communications
  . . . because they will take place outside of discovery and prior to class certification.” Mot. at 2-
  3, 4. That is false. GCC has never disputed that in communications with potential class
  members its lawyers cannot engage in deceptive, coercive, or misleading statements, and has
  assured that its lawyers will not do so. Plaintiff has no evidence to the contrary, and has never
  cited any authority supporting his position that a court can broadly restrict a defendant’s lawyer’s
  communications with any and all potential class members based solely on generalized and

  5
    Another writes, “absent class members are not represented parties prior to class certification and the expiration of
  any opt-out period, and thus neither the ethical rules governing communications with represented parties nor the
  attorney-client privilege, are applicable precertification. Consequently, a defendant pre-certification ordinarily may
  interview . . . putative class members.” 2 McLaughlin on Class Actions § 11:1 (17th ed. Oct. 2020).
  6
    The courts allow communications with putative class members beyond factual investigation. See, e.g., Jones, 250
  F.R.D. at 562-64 (permitting communication of a settlement offer). GCC, however, will not be doing that.

                                                            4
Case 0:20-cv-60638-WPD Document 52 Entered on FLSD Docket 05/13/2021 Page 6 of 7




  speculative concerns of “a potential repeat” in a materially different situation.                        Perhaps to
  conceal that he is the party with the burden of a specific evidentiary showing on this Motion,
  Plaintiff relies primarily on case law regarding formal discovery of class members. But GCC is
  not now seeking formal discovery or attempting to subject anyone to any judicial process with its
  concomitant burdens. GCC instead is seeking to be able to call or otherwise communicate with
  people who do not have to leave the house, produce documents, or answer interrogatories, and
  can decline to cooperate.7 Plaintiff bears, and fails to satisfy, the burden in trying to block that.
  Finally, the proposed compromise of having Plaintiff’s lawyers on each call has no legal basis
  and would needlessly complicate and impede GCC’s ability to investigate and obtain
  information. As the Supreme Court long ago explained,
           it is essential that a lawyer work with a certain degree of privacy, free from
           unnecessary intrusion by opposing parties and their counsel. Proper preparation
           of a client's case demands that he assemble information, sift what he considers to
           be the relevant from the irrelevant facts, prepare his legal theories and plan his
           strategy without undue and needless interference. That is the historical and the
           necessary way in which lawyers act within the framework of our system of
           jurisprudence to promote justice and to protect their clients’ interests. This work
           is reflected, of course, in interviews, statements, memoranda, correspondence,
           briefs, mental impressions, personal beliefs, and countless other tangible and
           intangible ways—aptly though roughly termed by the Circuit Court of Appeals in
           this case . . . as the ‘Work product of the lawyer.’ Were such materials open to
           opposing counsel on mere demand, much of what is now put down in writing
           would remain unwritten. An attorney's thoughts, heretofore inviolate, would not
           be his own. Inefficiency, unfairness and sharp practices would inevitably develop
           in the giving of legal advice and in the preparation of cases for trial. The effect on
           the legal profession would be demoralizing. And the interests of the clients and
           the cause of justice would be poorly served.

  Hickman v. Taylor, 329 U.S. 495, 510-11 (1947) (emphases added).
           Plaintiff appears to believe his lawyers can unilaterally interview the potential class
  members. The same is true of GCC’s lawyers. Plaintiff’s Motion for a prospective protective
  order presents no specific facts or legal basis to satisfy his burden in seeking the extraordinary
  relief sought. Accordingly, Plaintiff’s Motion should be denied.

  7
    Even in the potentially more onerous context of discovery, courts, including this Court, permit discovery of
  putative class members where “it is conceivable that . . . [an issue] may create a situation where individual questions
  predominate over common ones, and because there does not appear to be any other means of obtaining the
  information.” Cabot East Broward 2 LLC v. Cabot, No. 16-CV-6128, 2017 WL 4877035, *2 (S.D. Fla. Oct. 27,
  2017) (Snow, M.J.). Here, the highly relevant issue of consent – especially if Plaintiff disputes the documentary
  evidence – will undoubtedly require individualized inquiries of the putative class members. See, e.g., Shamblin v.
  Obama for Am., No. 8:13-CV-2428-T-33TBM, 2015 WL 1909765, *12 (M.D. Fla. Apr. 27, 2015).

                                                            5
Case 0:20-cv-60638-WPD Document 52 Entered on FLSD Docket 05/13/2021 Page 7 of 7




                                    REQUEST FOR HEARING
         Pursuant to Local Rule 7.1(b), GCC requests oral argument on this Motion to enable full
  development of the issues, facts, and arguments raised by both parties, which GCC submits
  would facilitate the Court’s resolution of this Motion. GCC anticipates that oral argument on
  this Motion should take no more than 30 minutes.


  Dated: May 13, 2021                                  GREENSPOON MARDER LLP

                                                       /s/ Roy Taub
                                                       JEFFREY A. BACKMAN, ESQ.
                                                       (Fla. Bar No. 0662501)
                                                       jeffrey.backman@gmlaw.com
                                                       RICHARD W. EPSTEIN, ESQ.
                                                       (Fla. Bar No. 229091)
                                                       richard.epstein@gmlaw.com
                                                       ROY TAUB, ESQ.
                                                       (Fla. Bar No. 116263)
                                                       roy.taub@gmlaw.com
                                                       200 East Broward Blvd., Suite 1800
                                                       Fort Lauderdale, Florida 33301
                                                       954-491-1120 (Telephone)
                                                       954-343-6958 (Facsimile)

                                                       Attorneys for Defendant
                                                       Grand Caribbean Cruises, Inc.



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via

  CM/ECF on May 13, 2021. I further certify that any party that enters an appearance in this

  matter will receive a copy of this document via CM/ECF or in some other authorized manner for

  those counsel or parties who are not authorized to receive Notice of Electronic Filing.

                                        /s/ Roy Taub
                                        ROY TAUB




                                                  6
